 

 

14

FEB l 2 2019

y a AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT OF CALIFORNIA %[EE'ZTUTAETJDT

 

'HEHN met HlCT OF CAL|[§§>*JF€UNT¥¢
UNITED STATES OF AMERICA AMENDED JUDGM:EYi-IN-A“GRHHNA‘L”CKSE“"”“`
V (For Offenses Committed On or Aiter November 1, 1987)

Miriam GoNzALEz-cauz (2)

 

 

Case Number: lSCR3355-AGS

 

BENJAMTN KINGTON, CJA
Defendant’s Attorney
REGISTRATION No. 71274298
|:i _
THE DEFENDANTJ

pleaded guilty to count(s) ZI`OF THE SUPERSEDING INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
WM ML‘Q_QM IM@
8 USC 1325 AIDING AND ABETTI`NG IMPROPER ENTRY BY AN ALIEN 21
(Misdemeanor)
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:l The defendant has been found not guilty on count(s)
bfi Count(s) UNDERLYING COUNTS dismissed on the motion of the United States.

 

m Assessment: $ 10.00

_ E JVTA Assessment*: $
;Justice for Victims of Trachking Act of2015, Pub. L. No. 114-22.
|X| No fine i:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all tines, restitution, ccsts, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv 5 . 2019

DW
\

`HON. ANDREW G. scHoPLER
UNITED STATES MAGISTRATE JUDGE

lSCR3355-AGS

 

 

ap

'/

DEFENDANT: Miriam GONZALEZ-CRUZ (2) Judgment - Page 2 of 2
CASE NUMBER: lSCR3355~AGS

PROBATION
The defendant is hereby sentenced to probation for a term of:
ONE YEAR. As a condition of Probation, starting on Friday, February 22, 2019, Defendant will remain in the custody of the
Bureau of Prisons every weekend (f`rom Friday by 6:30 p.m. to Sunday at 6:30 p.m.) until Defendant has served a total of 30
days in custody. See 18 U.S.C. 3563(b)(10).

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ojj‘enses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use cfa controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
|:| . .
substance abuse. (Check, rfapphcable.)
_>Ii The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
m The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 35 83(a)(7) and 3583 (d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notiiication Act (34 U.S.C. § 20901, et
|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check §fapplicnble.)
|:l The defendant shall participate in an approved program for domestic violence. (Check ifapph'cabfe.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant Shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

lO) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement ofticer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency Without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18CR3355-AGS

 

